McMA.NUS, District Judge, concurring in the result.
I concur in the majority’s opinion affirming the trial court’s award of attorney’s fees. With respect to that portion of the opinion reversing the trial court on the mer*601its of the abortion funding claim, I concur in the result but for different reasons.
First I am in agreement with the majority and the trial court that the Missouri regulation as written is inconsistent with Title XIX (Medicaid) as enacted. I do not agree that the Hyde Amendment (Hyde) is a substantive amendment of Medicaid, as the majority holds and as the trial court apparently held. In short, I view Hyde as having no effect on Medicaid. My reasons for so viewing Hyde have been stated in my dissent in our accompanying case of Hodgson v. Board of County Commissioners, 614 F.2d 601 (8th Cir. 1980) and need not be reiterated here. See also Preterm, Inc. v. Dukakis, 591 F.2d 121, 134-38 (1st Cir. 1979) (Bownes, J., dissenting); Planned Parenthood Affiliates v. Rhodes, 477 F.Supp. 529, 537-39 (S.D.Ohio 1979) (Kinneary, J., presiding); Doe v. Busbee, 471 F.Supp. 1326, 1332-34 (N.D.Ga.1979) (Murphy, J., presiding).
Furthermore, I am of the opinion that the ruling below should have been limited to holding that the Missouri regulation is void and unenforceable because inconsistent with Medicaid as enacted. I am of the view that the trial court exceeded its equitable discretion by judicially amending the state regulation to conform to Medicaid as supposedly affected by Hyde. Thus, in light of my view of the case and what should have been the limited holding below, I would reverse on that basis alone and see no need to reach the constitutionality of the state regulation.